Exhibit 10.39

COMCAST CORPORATION

RESTRICTED STOCK UNIT AWARD

This is a Restricted Stock Unit Award (the “Award”) dated «Grant_Date» from
Comcast Corporation (the “Company”) to «Name» (the “Grantee”). The vesting of
Restricted Stock Units is conditioned on the Grantee’s continuation in service
from the Date of Grant through each applicable Vesting Date, and on the
Company’s attainment of certain performance objectives, as further provided in
this Award. The delivery of Shares under this Award is intended to constitute
performance-based compensation, within the meaning of section 162(m) of the
Code, and Treasury Regulations issued under section 162(m) of the Code.

1. Definitions. Capitalized terms used herein are defined below or, if not
defined below, have the meanings given to them in the Plan.

(a) “Account” means an unfunded bookkeeping account established pursuant to
Paragraph 5(d) and maintained by the Committee in the name of Grantee (a) to
which Deferred Stock Units are deemed credited and (b) to which an amount equal
to the Fair Market Value of Deferred Stock Units with respect to which a
Diversification Election has been made and interest thereon are deemed credited,
reduced by distributions in accordance with the Plan.

(b) “Award” means the award of Restricted Stock Units hereby granted.

(c) “Board” means the Board of Directors of the Company.

(d) “Cash Flow” means operating income before depreciation and amortization for
the Company and those of its affiliates which are included with the Company in
its consolidated financial statements, as determined by the Committee. In the
event there is a significant acquisition or disposition of any assets, business
division, company or other business operations of the Company that is reasonably
expected to have an effect on Cash Flow, the Committee shall adjust the First
Tier Goal and the Second Tier Goal to take into account the impact of such
acquisition or disposition by increasing or decreasing such goals in the same
proportion as Cash Flow of the Company would have been affected for the prior
calendar year on a pro forma basis had such an acquisition or disposition
occurred on the same date during the prior calendar year. Such adjustment shall
be based upon the historical equivalent of Cash Flow of the assets so acquired
or disposed of for the prior calendar year, as shown by such records as are
available to the Company, as further adjusted to reflect any aspects of the
transaction that should be taken into account to ensure comparability between
amounts in the prior calendar year and the year to which the performance
condition applies.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Committee” means the Compensation Committee of the Board or its delegate.



--------------------------------------------------------------------------------

(g) “Date of Grant” means the date first set forth above, on which the Company
awarded the Restricted Stock Units.

(h) “Deferred Stock Units” means the number of hypothetical Shares subject to an
Election.

(i) “Disabled Grantee” means

(1) Grantee, if Grantee’s employment by a Participating Company is terminated by
reason of Disability; or

(2) Grantee’s duly-appointed legal guardian following Grantee’s termination of
employment by reason of Disability, acting on Grantee’s behalf.

(j) “Employer” means the Company or the subsidiary or affiliate of the Company
for which Grantee is performing services on the Vesting Date.

(k) “First Tier Goal” means the objective performance goal established by the
Committee for each of [Year 1], [Year 2], [Year 3], [Year 4] and [Year 5] on or
before March 29 of each such calendar year and designated by the Committee as
the First Tier Goal.

(l) “Normal Retirement” means Grantee’s termination of employment that is
treated by the Participating Company as a retirement under its employment
policies and practices as in effect from time to time.

(m) “Plan” means the Comcast Corporation 2002 Restricted Stock Plan,
incorporated herein by reference.

(n) “Restricted Period” means, with respect to each Restricted Stock Unit, the
period beginning on the Date of Grant and ending on the Vesting Date.

(o) “Restricted Stock Unit” means a unit that entitles Grantee, upon the Vesting
Date set forth in an Award, to receive one Share.

(p) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as in effect
from time to time.

(q) “Retired Grantee” means Grantee, following Grantee’s termination of
employment pursuant to a Normal Retirement.

(r) “Second Tier Goal” means the objective performance goal established by the
Committee for each of [Year 1], [Year 2], [Year 3], [Year 4] and [Year 5] on or
before March 29 of each such calendar year and designated by the Committee as
the Second Tier Goal.

(s) “Shares” mean shares of the Company’s Class A Common Stock, par value $.01
per share.

 

-2-



--------------------------------------------------------------------------------

(t) “Vesting Date” means the date(s) on which Grantee vests in all or a portion
of the Restricted Stock Units, as provided in Paragraph 3.

(u) “1934 Act” means the Securities Exchange Act of 1934, as amended.

(v) “[Year 1] RSUs” means «Rvest_Year_1» of the Restricted Stock Units described
in Paragraph 2.

(w) “[Year 2] RSUs” means «Rvest_Year_2» of the Restricted Stock Units described
in Paragraph 2, plus any [Year 1] RSUs that fail to vest under
Paragraph 3(b)(1).

(x) “[Year 3] RSUs” means «Rvest_Year_3» of the Restricted Stock Units described
in Paragraph 2, plus any [Year 2] RSUs that fail to vest under Paragraph 3(b)(2)
(including Restricted Stock Units that failed to vest before [Year 3]).

(y) “[Year 4] RSUs” means «Rvest_Year_4» of the Restricted Stock Units described
in Paragraph 2, plus any [Year 3] RSUs that fail to vest under Paragraph 3(b)(3)
(including Restricted Stock Units that failed to vest before [Year 4]).

(z) “[Year 5] RSUs” means «Rvest_Year_5» of the Restricted Stock Units described
in Paragraph 2, plus any [Year 4] RSUs that fail to vest under Paragraph 3(b)(4)
(including Restricted Stock Units that failed to vest before [Year 5]).

2. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to Grantee «Total_RSU»
Restricted Stock Units.

3. Vesting of Restricted Stock Units.

(a) Subject to the terms and conditions set forth herein and in the Plan,
Grantee shall vest in the Restricted Stock Units on the Vesting Dates set forth
in Paragraph 3(b), and as of each Vesting Date shall be entitled to the delivery
of Shares with respect to such Restricted Stock Units; provided, however, that
on the Vesting Date, Grantee is, and has from the Date of Grant continuously
been, an employee of the Company or a Subsidiary Company during the Restricted
Period, and provided further that the applicable performance conditions as set
forth in Paragraph 3(b) have been satisfied.

(b) Subject to Paragraphs 3(a) and 3(c), a Vesting Date for Restricted Stock
Units subject to the Award shall occur in accordance with the following
schedule:

(1) [Year 1] RSUs.

A. As to two-thirds of the [Year 1] RSUs, April 28, [Year 2], provided that the
First Tier Goal is satisfied for [Year 1].

B. As to an additional one-third of the [Year 1] RSUs, April 28, [Year 2],
provided that the Second Tier Goal is satisfied for [Year 1].

 

-3-



--------------------------------------------------------------------------------

(2) [Year 2] RSUs.

A. As to two-thirds of the [Year 2] RSUs, March 28, [Year 3], provided that the
First Tier Goal is satisfied for either [Year 1] or [Year 2].

B. As to an additional one-third of the [Year 2] RSUs, March 28, [Year 3],
provided that the Second Tier Goal is satisfied for either [Year 1] or [Year 2].

(3) [Year 3] RSUs.

A. As to two-thirds of the [Year 3] RSUs, March 28, [Year 4], provided that the
First Tier Goal is satisfied for any of [Year 1], [Year 2] or [Year 3].

B. As to an additional one-third of the [Year 3] RSUs, March 28, [Year 4],
provided that the Second Tier Goal is satisfied for any of [Year 1], [Year 2] or
[Year 3].

(4) [Year 4] RSUs.

A. As to two-thirds of the [Year 4] RSUs, March 28, [Year 5], provided that the
First Tier Goal is satisfied for any of [Year 1], [Year 2], [Year 3] or [Year
4].

B. As to an additional one-third of the [Year 4] RSUs, March 28, [Year 5],
provided that the Second Tier Goal is satisfied for [Year 1], [Year 2], [Year 3]
or [Year 4].

(5) [Year 5] RSUs.

A. As to two-thirds of the [Year 5] RSUs, March 28, [Year 6], provided that the
First Tier Goal is satisfied for [Year 1], [Year 2], [Year 3], [Year 4] or [Year
5].

B. As to an additional one-third of the [Year 5] RSUs, March 28, [Year 6],
provided that the Second Tier Goal is satisfied for [Year 1], [Year 2], [Year
3], [Year 4] or [Year 5].

Notwithstanding anything herein to the contrary, to the extent a Vesting Date
for any [Year 5] RSUs has not occurred on or prior to March 28, [Year 6], such
[Year 5] RSUs which have not vested and become nonforfeitable shall immediately
and automatically, without any action on the part of the Grantee or the Company,
be forfeited by the Grantee and deemed canceled.

(c) Notwithstanding Paragraphs 3(a) and 3(b) to the contrary, if Grantee
terminates employment with the Company or a Subsidiary Company during the
Restricted Period due to his death or due to Grantee becoming a Disabled Grantee
within the meaning of Paragraph 1(i)(1), the Vesting Date for the Restricted
Stock Units shall be accelerated so that a Vesting Date will be deemed to occur
with respect to the Restricted Stock Units on the date of such termination of
employment.

 

-4-



--------------------------------------------------------------------------------

4. Forfeiture of Restricted Stock Units.

(a) Subject to the terms and conditions set forth herein and in the Plan, if
Grantee terminates employment with the Company and all Subsidiaries during the
Restricted Period, other than due to death or Disability, Grantee shall forfeit
the Restricted Stock Units as of such termination of employment. Upon a
forfeiture of the Restricted Stock Units as provided in this Paragraph 4, the
Restricted Stock Units shall be deemed canceled.

(b) The provisions of this Paragraph 4 shall not apply to Shares issued in
respect of Restricted Stock Units as to which a Vesting Date has occurred.

5. Deferral Elections.

Grantee may elect to defer the receipt of Shares issuable with respect to
Restricted Stock Units, consistent, however, with the following:

(a) Deferral Elections.

(1) Initial Election. Grantee shall have the right to make an Initial Election
to defer the receipt of all or a portion of the Shares issuable with respect to
Restricted Stock Units hereby granted by filing an Initial Election to defer the
receipt of such Shares on the form provided by the Committee for this purpose.

(2) Deadline for Deferral Election. An Initial Election to defer the receipt of
Shares issuable with respect to Restricted Stock Units hereby granted shall not
be effective unless it is filed with the Committee on or before June 30, [Year
1].

(3) Deferral Period. Subject to Paragraph 5(b), all Shares issuable with respect
to Restricted Stock Units that are subject to an Initial Election under this
Paragraph 5(a) shall be delivered to Grantee without any legend or restrictions
(except those that may be imposed by the Committee, in its sole judgment, under
Paragraph 7), on the date designated by Grantee, which shall not be earlier than
January 2 of the third calendar year beginning after the Vesting Date, nor later
than January 2 of the eleventh calendar year beginning after the Vesting Date.

(4) Effect of Failure of Vesting Date to Occur. An Initial Election shall be
null and void if a Vesting Date does not occur with respect to Restricted Stock
Units identified in such Initial Election.

(b) Subsequent Elections/Acceleration Elections. No Subsequent Election shall be
effective until 12 months after the date on which a Subsequent Election is filed
with the Committee.

 

-5-



--------------------------------------------------------------------------------

(1) If Grantee makes an Initial Election, or pursuant to this Paragraph 5(b)(1)
makes a Subsequent Election, to defer the distribution date for Shares issuable
with respect to some or all of the Restricted Stock Units hereby granted,
Grantee may elect to defer the distribution date for a minimum of five years and
a maximum of ten additional years from the previously-elected distribution date
by filing a Subsequent Election with the Committee on or before the close of
business at least one year before the date on which the distribution would
otherwise be made.

(2) If Grantee dies before Shares subject to an Initial Election under
Paragraph 5(a) are to be delivered, the estate or beneficiary to whom the right
to delivery of such Shares shall have passed may make a Subsequent Election to
defer receipt of all or any portion of such Shares for five additional years
from the date delivery of Shares would otherwise be made, provided that such
Subsequent Election must be filed with the Committee at least one year before
the date on which the distribution would otherwise be made, as reflected on
Grantee’s last Election.

(3) In lieu of a Subsequent Election described in Paragraph 5(b)(2), the estate
or beneficiary to whom the right to delivery of Shares shall have passed may, as
soon as practicable following the Grantee’s death, make an Acceleration Election
to accelerate the delivery date of such Shares from the date delivery of such
Shares would otherwise be made to a date that is as soon as practicable
following the Grantee’s death.

(4) If Grantee becomes a Disabled Grantee before the Shares subject to an
Initial Election under Paragraph 5(a) are to be delivered, Grantee may, as soon
as practicable following the date on which Grantee becomes a Disabled Grantee,
elect to accelerate the distribution date of such Shares from the date payment
would otherwise be made to a date that is as soon as practicable following the
date the Disabled Grantee became disabled.

(5) If Grantee becomes a Retired Grantee before Shares subject to an Initial
Election under Paragraph 5(a) are to be delivered, Grantee may make a Subsequent
Election to defer all or any portion of such Shares for five additional years
from the date delivery of Shares would otherwise be made. Such a Subsequent
Election must be filed with the Committee at least one year before the date on
which the distribution would otherwise be made.

(c) Diversification Election. As provided in the Plan and as described in the
prospectus for the Plan, a Grantee with an Account may be eligible to make a
Diversification Election on an election form supplied by the Committee for this
purpose.

(d) Book Accounts. An Account shall be established for each Grantee who makes an
Initial Election. Deferred Stock Units shall be credited to the Account as of
the Date an Initial Election becomes effective. Each Deferred Stock Unit will
represent a hypothetical Share credited to the Account in lieu of delivery of
the Shares to which an Initial Election, Subsequent Election or Acceleration
Election applies. If an eligible Grantee makes a Diversification Election, then
to the extent an Account is deemed invested in the Income Fund, the Committee
shall credit earnings with respect to such Account at the Applicable Interest
Rate.

 

-6-



--------------------------------------------------------------------------------

(e) Status of Deferred Amounts. Grantee’s right to delivery of Shares subject to
an Initial Election, Subsequent Election or Acceleration Election, or to amounts
deemed invested in the Income Fund pursuant to a Diversification Election, shall
at all times represent the general obligation of the Company. Grantee shall be a
general creditor of the Company with respect to this obligation, and shall not
have a secured or preferred position with respect to such obligation. Nothing
contained in the Plan or an Award shall be deemed to create an escrow, trust,
custodial account or fiduciary relationship of any kind. Nothing contained in
the Plan or an Award shall be construed to eliminate any priority or preferred
position of Grantee in a bankruptcy matter with respect to claims for wages.

(f) Non-Assignability, Etc. The right of Grantee to receive Shares subject to an
Election under this Paragraph 5, or to amounts deemed invested in the Income
Fund pursuant to a Diversification Election, shall not be subject in any manner
to attachment or other legal process for the debts of Grantee; and no right to
receive Shares or cash hereunder shall be subject to anticipation, alienation,
sale, transfer, assignment or encumbrance.

6. Notices. Any notice to the Company under this Agreement shall be made in care
of the Committee at the Company’s main office in Philadelphia, Pennsylvania. All
notices under this Agreement shall be deemed to have been given when
hand-delivered or mailed, first class postage prepaid, and shall be irrevocable
once given.

7. Securities Laws. The Committee may from time to time impose any conditions on
the Shares issuable with respect to Restricted Stock Units as it deems necessary
or advisable to ensure that the Plan satisfies the conditions of Rule 16b-3, and
that Shares are issued and resold in compliance with the Securities Act of 1933,
as amended.

8. Delivery of Shares; Repayment.

(a) Delivery of Shares. Except as otherwise provided in Paragraph 5, the Company
shall notify Grantee that a Vesting Date with respect to Restricted Stock Units
has occurred. Within ten (10) business days of a Vesting Date, the Company
shall, without payment from Grantee, satisfy its obligation to deliver Shares
issuable under the Plan either by (i) delivery of a physical certificate for
Shares issuable under the Plan or (ii) arranging for the recording of Grantee’s
ownership of Shares issuable under the Plan on a book entry recordkeeping system
maintained on behalf of the Company, in either case without any legend or
restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, under Paragraph 7, provided that Shares will not be
delivered to Grantee until appropriate arrangements have been made with the
Employer for the withholding of any taxes which may be due with respect to such
Shares. The Company may condition delivery of certificates for Shares upon the
prior receipt from Grantee of any undertakings which it may determine are
required to assure that the certificates are being issued in compliance with
federal and state securities laws. The right to payment of any fractional Shares
shall be satisfied in cash, measured by the product of the fractional amount
times the Fair Market Value of a Share on the Vesting Date, as determined by the
Committee.

(b) Repayment. If it is determined by the Board that gross negligence,
intentional misconduct or fraud by Grantee caused or partially caused the
Company to have to restate all or a portion of its financial statements, the
Board, in its sole discretion, may, to the extent permitted by law and to the
extent it determines in its sole judgment that it is in the best interests of
the Company to do so, require repayment of Shares delivered pursuant to the
vesting

 

-7-



--------------------------------------------------------------------------------

of the Restricted Stock Units, or to effect the cancellation of unvested
Restricted Stock Units, if (i) the vesting of the Award was calculated based
upon, or contingent on, the achievement of financial or operating results that
were the subject of or affected by the restatement, and (ii) the extent of
vesting of the Award would have been less had the financial statements been
correct. In addition, to the extent that the receipt of an Award subject to
repayment under this Paragraph 8(b) has been deferred pursuant to Paragraph 5
(or any other plan, program or arrangement that permits the deferral of receipt
of an Award), such Award (and any earnings credited with respect thereto) shall
be forfeited in lieu of repayment.

9. Award Not to Affect Employment. The Award granted hereunder shall not confer
upon Grantee any right to continue in the employment of the Company or any
subsidiary or affiliate of the Company.

10. Miscellaneous.

(a) The Award granted hereunder is subject to the approval of the Plan by the
shareholders of the Company to the extent that such approval (i) is required
pursuant to the By-Laws of the National Association of Securities Dealers, Inc.,
and the schedules thereto, in connection with issuers whose securities are
included in the NASDAQ National Market System, or (ii) is required to satisfy
the conditions of Rule 16b-3.

(b) The address for Grantee to which notice, demands and other communications to
be given or delivered under or by reason of the provisions hereof shall be
Grantee’s address as reflected in the Company’s personnel records.

(c) The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.

 

COMCAST CORPORATION BY:      

ATTEST:

     

 

-8-